Exhibit 10.1

INTERIM EMPLOYMENT AGREEMENT

THIS INTERIM EMPLOYMENT AGREEMENT (the “Agreement”) is dated April 18, 2007,
between TVI Corporation, a Maryland corporation located at 7100 Holladay Tyler
Road, Suite 300, Glen Dale, Maryland 20769 (“TVI”), and Harley A. Hughes, an
individual residing at 5208 Bedlington Terrace, Alexandria, Virginia 22304
(“Executive”).

In consideration of the Executive’s agreement to provide services under this
Agreement, and TVI’s agreement to employ Executive, and the mutual agreements
set forth below, the sufficiency of which is hereby acknowledged, TVI and the
Executive agree as follows:

1.        Employment Relationship. TVI agrees to employ the Executive, and the
Executive agrees to be employed by TVI, as its Interim President and Chief
Executive Officer, reporting directly to TVI’s Board of Directors (the “Board”).
The Executive shall do and perform all services and acts necessary or advisable
to fulfill the duties and responsibilities of such office as set forth in the
Company’s By-Laws and commensurate with the Executive’s position and in
accordance with TVI’s policies and Board directives as in effect from time to
time (the “Services”). Except as may be approved by the Chairman of the Board,
Executive shall be present at TVI’s headquarters an average of five (15) working
days each week and shall devote not less than thirty (30) hours per week in
providing the Services. Executive shall not act in any manner adverse to the
interests of TVI, nor shall Executive have any conflicts of interest during his
employment.

2.        Employment Period. Employment hereunder is “at will.” Either party, at
any time, may terminate this Agreement, with or without cause, by giving at
least thirty (30) days written notice to the other party. Such notice shall be
given in accordance with the notice provisions of this Agreement. TVI shall have
the option to pay Executive for thirty (30) days in lieu of providing
thirty (30) days notice. In the event of any termination of this Agreement, the
Executive agrees to cooperate with TVI in order to ensure an orderly transfer of
the Executive’s duties and responsibilities.

3.        Compensation and Benefits.

(a)        Compensation. TVI shall pay Executive a monthly salary of Fifteen
Thousand Dollars ($15,000) in accordance with TVI’s payroll practices as in
effect from time to time. Compensation shall be subject to all applicable
withholdings for appropriate payroll and other taxes required by law.

(b)        Benefits. Executive may participate in such welfare, health and life
insurance and pension benefit and incentive programs as may be adopted from time
to time by TVI on the same basis as that provided to similarly-situated
executives of TVI. Additionally, TVI shall reimburse the Executive for all
reasonable and necessary out-of-pocket expenses incurred by the Executive in
performing the Executive’s duties for TVI, in accordance with TVI’s expense
reimbursement policies.

4.        Confidentiality and Non-Disclosure.

(a)        Confidential Information. Executive acknowledges that during
Executive’s employment with TVI, Executive will be provided access to
“Confidential Information.” “Confidential Information” shall mean any and all
information of any kind, that is not generally



--------------------------------------------------------------------------------

known to the public or within the industry in which TVI competes including,
without limitation, business plans and strategies, marketing plans and
strategies, customer and/or client lists, potential customer and/or client
lists; financial data, compensation, pricing, rates, and Work Product (as
defined below). Confidential Information shall not include information which:
(i) Executive can show by documentary evidence was already in Executive’s
possession prior to Executive’s employment with TVI; (ii) is hereafter disclosed
to Executive by a third party who has no duty of confidentiality to TVI in
respect of it; or (iii) is or becomes generally available to the public through
no act or default on Executive’s part. Executive agrees that during Executive’s
employment with TVI and thereafter, Executive will not use, disclose, transfer,
reveal or otherwise make available any Confidential Information to any third
party, or utilize said Confidential Information for his own gain or benefit,
unless authorized in writing by an authorized officer of TVI. Executive agrees
to take all reasonable steps to preserve the confidential and proprietary nature
of the Confidential Information and to prevent the inadvertent or accidental
disclosure of the Confidential Information.

(b)        Work Product Defined. “Work Product” means any inventions,
innovations, technical developments, ideas, concepts, know-how, designs,
processes, documents, computer programs, data, written materials and other
works, whether or not patentable or otherwise capable of protection by
intellectual property laws. Executive agrees to assign to TVI any of his
interest in any country in any and all intellectual or proprietary rights
associated with the Work Product, whether such interest and rights arise under
U.S. or foreign patent law, copyright law, trademark law, trade secret law or
otherwise.

5.        Indemnity. To the maximum extent permitted by TVI’s By-Laws and the
laws of the State of Maryland, TVI hereby agrees to indemnify and hold the
Executive harmless against any and all liabilities, expenses (including
attorneys’ fees and costs), claims, judgments, fines, and amounts paid in
settlement actually and reasonably incurred in connection with any proceeding
arising out of the Executive’s employment with TVI (whether civil, criminal,
administrative or investigative).

6.        General Provisions.

(a)        Remedies; Survival. The parties acknowledge that TVI’s damages at law
may be an inadequate remedy for the breach by the Executive of Section 4, and
agree in the event of such breach, that TVI may obtain temporary and permanent
injunctive relief restraining the Executive from such breach, and, to the extent
permissible under the applicable statutes and rules of procedure, a temporary
injunction may be granted immediately upon the commencement of any such suit.
Executive shall pay all costs incurred by TVI, including reasonable attorneys’
fees, in the enforcement of this Agreement. Nothing contained herein shall be
construed as prohibiting TVI from pursuing any other remedies available at law
or equity for breach or threatened breach of any provision of this Agreement,
the parties having agreed that all remedies are to be cumulative. The
obligations contained in Sections 4 and 5 shall survive any termination or
expiration of the Executive’s employment with TVI and, as applicable, shall be
fully enforceable thereafter in accordance with the terms of this Agreement.

(b)        Miscellaneous. This Agreement may be amended or modified only in a
writing executed by both parties. The waiver or failure of any party to exercise
any rights under this Agreement shall not be deemed a waiver or other limitation
of any other right or any future right. This Agreement and the rights and
obligations hereunder may not be assigned by either party without the prior
written consent of the other. Subject to the foregoing, this Agreement shall

 

2



--------------------------------------------------------------------------------

inure to the benefit of, and shall be binding upon, the parties, their
respective successors and permitted assigns. Any notice or other communication
required or permitted to be given hereunder shall be effected by first class
mail to the address set forth on page one hereof. In the event that any action
is filed in relation to this Agreement, the party which does not prevail in such
action shall pay the reasonable attorneys’ fees and other costs and expenses,
including investigation costs, incurred by the prevailing party in such
proceedings. This Agreement shall be governed, enforced, performed and construed
in accordance with the laws of the State of Maryland (excepting those conflicts
of laws provisions which would serve to defeat application of Maryland
substantive law). Each of the parties hereto hereby submits to the exclusive
jurisdiction of the state and/or federal courts located within the State of
Maryland for any suit, hearing or other legal proceeding of every nature, kind
and description whatsoever in the event of any dispute or controversy arising
hereunder or relating hereto, or in the event any ruling, finding or other legal
determination is required or desired hereunder. The parties agree to do such
further acts and to execute and deliver such additional agreements and
instruments from time to time as either may at any time reasonably request in
order to assure and confirm unto such requesting party the rights, powers and
remedies conferred in the Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

TVI CORPORATION /S/ MARK N. HAMMOND Mark N. Hammond, Chairman of the Board

 

EXECUTIVE /S/ HARLEY A. HUGHES Harley A. Hughes

 

4



--------------------------------------------------------------------------------

LOGO [g12097img001.jpg]

August 6, 2007

Lieutenant General Harley A. Hughes

5208 Bedlington Terrace

Alexandria, Virginia 22304

 

  Re: Employment Agreement.

Dear General Hughes:

Reference is made to that certain April 18, 2007 Interim Employment Agreement
(the “Employment Agreement”) entered into between TVI Corporation, a Maryland
corporation (“TVI”) and you. All capitalized terms used in this letter not
expressly defined herein shall have the same meanings assigned to them under the
Employment Agreement.

TVI and you agree to amend the Employment Agreement effective as of the date
first above written as follows:

 

  1. Section 1 of the Employment Agreement is amended and restated in its
entirety to read as follows:

“1.        Employment Relationship. TVI employs the Executive, and the Executive
agrees to be employed by TVI, as its President and Chief Executive Officer
(“CEO”), reporting directly to TVI’s Board of Directors (the “Board”). The
Executive shall do and perform all services and acts necessary or advisable to
fulfill the duties and responsibilities of such office as set forth in TVI’s
By-Laws and commensurate with the Executive’s position and in accordance with
TVI’s policies and Board directives as in effect from time to time (the
“Services”). The Executive agrees to devote all of the Executive’s working time,
attention and efforts to TVI and to perform the Services in accordance with
TVI’s policies as in effect from time to time; provided that, the Executive
shall be permitted to engage in such limited and non-competitive outside
business activities that do not interfere with the performance of the Services
and his duties hereunder only as may be expressly approved in writing by the
Board in advance and in accordance with the business and ethical standards of
TVI adopted from time to time. Executive shall not act in any manner adverse to
the interests of TVI, nor shall Executive have any conflicts of interest during
his employment. The Executive’s principal place of employment shall be the
Employer’s executive offices currently located in the Glenn Dale, Maryland
area.”



--------------------------------------------------------------------------------

2.        Section 3(a) of the Employment Agreement is amended and restated in
its entirety to read as follows:

“(a)    Compensation.

(i) Base Salary. TVI shall pay to Executive a base salary at an annual rate of
[Two Hundred Seventy-Two Thousand Five Hundred Dollars ($272,500)] subject to
increase as determined in the sole and absolute discretion of the Board based
upon its evaluation of CEO performance (the “Base Salary”). Base Salary shall be
payable in accordance with TVI’s payroll practices, as in effect from time to
time, including all applicable withholdings for appropriate payroll and other
taxes required by law.

(ii) Incentive and Other Awards. The Executive shall be eligible to receive an
annual performance-based incentive award to be determined in the sole and
absolute discretion of the Board based upon its evaluation of CEO performance.
Additionally, the Board may, in the exercise of its sole and absolute
discretion, grant Executive other awards from time to time.”

3.        The parties acknowledge that, consistent with TVI’s Board compensation
policies and practices, as a non-independent director (other than by virtue of
service as an interim executive officer), Executive shall not be entitled to
receive any Board compensation whatsoever hereafter.

When counter-signed by you below, this letter will formally acknowledge our
agreement to the foregoing. This letter is executed and delivered subject to the
terms of the Employment Agreement which, except as expressly amended by this
letter, contains the entire agreement of the parties with respect to the matters
covered and no other or prior promises, negotiations or discussions, oral or
written, made by any party or its employees, officers or agents will be valid
and binding. Except as expressly set forth by this letter, all of the terms,
conditions and covenants of the Employment Agreement shall remain in full force
and effect, and are hereby confirmed in all respects.

 

Very truly yours, TVI CORPORATION /S/ TODD L. PARCHMAN

Todd L. Parchman

Chairman of Board

AGREED TO AND ACCEPTED:

This 6th day of August, 2006

 

/S/ HARLEY A. HUGHES